DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rod Turner on 01/21/2022.

The application has been amended as follows: 

In The Claims:

20.  (currently amended) A method for installing a casing, the method utilizing an arrangement that comprises a casing and boring pipe, a percussion hammer and means for boring a hole, the method comprising:
rotating the boring pipe inside the casing, the boring pipe comprising a flow channel for compressed air, a flushing medium flow channel arranged within the casing and arranged to lead a flushing medium to the bottom of the borehole, the casing being installed in the borehole permanently; driving the percussion hammer by the compressed air, the percussion hammer comprising a compressed air operated percussion piston adapted in a cylinder of the percussion hammer; and
flushing the bottom of the borehole using the flushing medium flow channel which is adapted to bypass the percussion piston by leading the flushing medium around an outside of the percussion piston, or
flushing the bottom of the borehole by [[a]] the flushing medium which is led through the percussion piston to the hole drilling means and further to the bottom of the borehole, in which arrangement the drilling means additionally comprises splines which transmit a rotation motion and by means of which the compressed air that [[drove]] operated the percussion piston is led through the splines.

In claim 23, line 16, “the bottom” has been changed to --a bottom--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: WO 0026576 A1 no longer reads on claim 20 because the flushing medium is not led around an outside of the piston as claimed.
US 3444937 A no longer reads on the claims as filed because there is no casing which will be permanently installed which is part of the drilling arrangement and it lacks the specific air channel and shell details.
US 5240083 A fails to disclose flushing medium being led around an outside of the piston as claimed as well as the permanent installation of casing and rotating the bit within the casing and it lacks the specific air channel and shell details.
JP 2013028936 also fails to disclose the specific arrangement of air and flushing channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/25/2022